Citation Nr: 1313496	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  12-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected hidradenitis suppurativa with residual scars.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected reactive arthritis of the thoracolumbar spine.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected reactive arthritis of the right ankle.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left ankle.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left elbow.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right elbow. 

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left hip

8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right hip.

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left knee.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right knee.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left hand.

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right hand.

13.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the thoracolumbar spine.

14.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right ankle.

15.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left ankle.

16.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left elbow.

17.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right elbow.

18.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left hip.

19.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right hip.

20.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left knee.

21.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right knee.

22.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left hand.

23.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right hand.  

24.  Entitlement to an effective date earlier than August 30, 2002 for the grant of a 60 percent disability rating for hidradenitis suppurativa.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

As an initial matter, the Board observes that the Veteran stated in the January 2012 substantive appeal that he did not want a Board hearing.  A VA notation in the record indicates that the Veteran stated that he wanted a video conference for his appeal; however, there is no communication from the Veteran in the claims file that indicates he is interested in a Board hearing.  Thereafter, the RO contacted the Veteran in July 2012 and the Veteran stated that he did not want a hearing and to send his file to the Board.  Accordingly, the Veteran was not provided with a hearing. 


FINDINGS OF FACT

1.  The Veteran's service-connected hidradenitis suppurativa with residual scars is characterized by painful lesions primarily over the groin, buttocks and legs that encompass more than 40 percent of the Veteran's total body area.

2.  The Veteran's service-connected reactive arthritis of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine limited to 60 degrees with no evidence of ankylosis or physician prescribed bed rest.  

3.  The Veteran's reactive arthritis of the right ankle disability is characterized by marked limitation of motion with no evidence of ankylosis of the right ankle.

4.  The Veteran's service-connected reactive arthritis of left ankle is manifested by no more than moderate limitation of motion with no evidence of ankylosis.

5.  The evidence of record shows that the Veteran's reactive arthritis of the left elbow is characterized by full extension of the forearm to zero degrees and forearm flexion limited to 130 degrees with no evidence of additional limitation due to pain, flare-ups or repetitive use. 

6.  The evidence of record shows that the Veteran's reactive arthritis of the right elbow is manifested by full extension of the forearm to zero degrees and forearm flexion limited to 130 degrees with no evidence of additional limitation due to pain, flare-ups or repetitive use. 

7.  The Veteran's reactive arthritis of the left hip has been manifested throughout this appeal by flexion limited to no less than 50 degrees, extension from zero to 5 degrees, an inability to cross the left leg over the right and abduction limited to 10 degrees; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability. 

8.  The Veteran's reactive arthritis of the right hip has been manifested throughout this appeal by flexion limited to no less than 60 degrees, extension from zero to 10 degrees, an inability to cross the right leg over the left and abduction limited to 20 degrees; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability. 

9.  The Veteran's reactive arthritis of the left knee is manifested by full extension to zero degrees and flexion limited to 90 degrees with pain on movement and repetitive motion. 

10.  The Veteran's reactive arthritis of the right knee is characterized by full extension to zero degrees and flexion limited to 60 degrees with pain on movement and repetitive use.

11.  The Veteran's extension of the joints of the index and long finger of the left hand are normal (zero degrees and fingers align with hand) with no gap between the thumb pad and any of the fingers on the left hand and no gap between the fingertip of the index and long fingers and the proximal transverse crease of the palms on maximum flexion.

12.  The extension of joints of the index and long finger of the right hand are normal (zero degrees and fingers align with hand) with no gap between the thumb pad and any of the fingers on the right hand and no gap between the fingertip of the index and long fingers and the proximal transverse crease of the palms on maximum flexion.

13.  The claims file does not contain any communication or evidence received prior to November 19, 2009, which could be interpreted as an informal or formal claim to entitlement to service connection for reactive arthritis of the bilateral ankles, hips, knees, elbows and hands

14.  The claims file does not contain any communication or evidence received after the final April 2001 rating decision that denied entitlement to service connection for lower back pain and prior to November 19, 2009, which could be interpreted as an informal or formal claim to reopen entitlement to service connection for a low back disability to include reactive arthritis of the thoracolumbar spine.

15.  The Veteran's free-standing claim for an earlier effective date for the grant of a 60 percent disability rating for hidradenitis suppurativa is barred as a matter of law. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for hidradenitis suppurativa with residual scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 7800, 7806, 7817 (2012).

2.  The criteria for an initial disability rating in excess of 20 percent for reactive arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

3.  The criteria for an initial disability rating in excess of 20 percent for reactive arthritis of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2012).

4.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2012).

5.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the left elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5205-5213 (2012).

6.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the right elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5205-5213 (2012).

7.  The criteria for a separate initial disability rating of 20 percent for limitation of abduction due to reactive arthritis of the left hip have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2012). 

8.  The criteria for a separate initial disability rating of 10 percent for limitation of abduction due to reactive arthritis of the right hip have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5253 (2012).

9.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2012).

10.  The criteria for an initial disability rating in excess of 10 percent for reactive arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2012).

11.  The criteria for an initial compensable disability for reactive arthritis of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5216-5230 (2012).

12.  The criteria for an initial compensable disability for reactive arthritis of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5216-5230 (2012).

13.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

14.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

15.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

16.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the left elbow have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

17.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the right elbow have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

18.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the left hip have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

19.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the right hip have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

20.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

21.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

22.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the left hand have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

23.  The criteria for an effective dated prior to November 19, 2009 for the grant of service connection for reactive arthritis of the right hand have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2012).

24.  There is no legal entitlement to an effective date earlier than August 30, 2002 for the grant of a 60 percent disability rating for hidradenitis suppurativa and the claim is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating and effective dates assigned to his reactive arthritis of the thoracolumbar spine, bilateral ankle, bilateral elbows, bilateral hips, bilateral knees and bilateral hands.  The April 2010 rating decision granted the Veteran's claims of entitlement to service connection and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings and effective dates assigned in the April 2010 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating and effective date assignments trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2012).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The January 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating reactive arthritis of the thoracolumbar spine, bilateral ankle, bilateral elbows, bilateral hips, bilateral knee and bilateral hands, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Thus, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding the Veteran's earlier effective date claim for the grant of a 60 percent disability for hidradenitis suppurativa, as will be discussed in more detail below, this claim is dismissed as a matter of law and therefore any inadequacy of notice under the VCAA, or any other VCAA concerns, are moot and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to the Veteran's increased rating claim for hidradenitis suppurativa, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in January 2010 satisfied the duty to notify provisions prior to the rating decision on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected disability has increased in severity.  The letter advised the Veteran of how VA determines the disability rating and effective date.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, two letters from the Veteran's VA physicians and VA examination reports dated in January 2010 and May 2010.

The VA examination reports dated in January 2010 and May 2010 reflect that the examiners obtained an oral history of his disabilities and evaluated the Veteran with respect to his reactive arthritis and hidradenitis suppurativa.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  The January 2010 VA examiner also addressed evidence of pain or functional loss due to pain and whether there was any incoordination, weakened movement or excess fatigability.  The Board notes that the May 2010 VA examiner did not review the Veteran's claims file, but he reviewed his VA treatment records.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the Court recently held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the May 2010 VA examiner obtained a history of the Veteran's skin disability, reviewed his VA treatment records and evaluated his current symptoms.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his skin disability.  Based on the foregoing, the Board concludes that the examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2012).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Hidradenitis Suppurativa

The Veteran's service-connected hidradenitis suppurativa is currently evaluated as 60 percent disabling under Diagnostic Codes 7899-7806 (2012).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 7899 is used to identify skin disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. § 4.20,4.27 (2012).  The assignment of Diagnostic Code 7806 shows that the Veteran's service-connected hidradenitis suppurativa is rated as analogous to dermatitis or eczema.

Under Diagnostic Code 7806, dermatitis or eczema is rated based on the percentage of area affected, as well as the need for systemic therapy.  A noncompensable rating is assigned where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where there is evidence of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

Diagnostic Code 7806 also provides that alternatively, the disability may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Veteran was provided with a VA skin examination in May 2010.  The report reveals that the Veteran's hidradenitis suppurativa is primarily located over the groin, buttocks, backs of legs and shins.  He had active lesions on the left leg a month ago.  The examiner noted that the lesions are now constantly erupting and painful.  The Veteran reported that the current painful areas include his left shin, groin, buttocks and right foot.  He has had surgery in the buttock, groin areas and both axillae with flap rotation from the right shoulder area.  The Veteran also had surgery on the right foot for drainage of abscess.  Skin symptoms include pain, drainage and swelling.  The examiner observed that the percent of exposed areas (head, face, neck and hands) affected by the Veteran's hidradenitis suppurativa is greater than 5 percent, but less than 20 percent.  The percent of total body area affected by the Veteran's hidradenitis is greater than 40 percent.  The examiner noted that the extensive scarring observed on the Veteran's examination is caused by or a result of his service-connected hidradenitis suppurativa.  

The Board notes that a 60 percent disability rating is the maximum rating available under Diagnostic Code 7806.  As such, the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's service-connected skin disability.  Diagnostic Code 7800, which evaluates scars or other disfigurement of the head, face, or neck, and Diagnostic Code 7817, which evaluates exfoliative dermatitis, are the only rating criteria of the skin that provides for a disability rating in excess of 60 percent.  

In this case, there is no evidence of disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7800 is not warranted.  

Notably, the eight characteristics of disfigurement for purposes of evaluation under § 4.118 are (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2012).

The Board has also considered whether the Veteran is entitled to a higher rating for hidradenitis suppurativa under Diagnostic Code 7817, exfoliative dermatitis (erythroderma).  A 100 percent disability rating is warranted when there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  The evidence of record shows that the Veteran's service-connected skin disability does not involve exfoliative dermatitis.  Furthermore, there is no evidence that it results in systemic manifestations such as fever, weight loss or hypoproteinemia.  The Veteran's hidradenitis has caused reactive arthritis in multiple joints; however, the Veteran is separately evaluated for that secondary disability.  Based on the foregoing, a rating in excess of 60 percent pursuant to Diagnostic Code 7817 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7817. 

Under these circumstances, the Board finds that the record presents no basis for assignment of a higher schedular rating under the applicable rating criteria at any time during the current appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected hidradenitis suppurativa is inadequate.  A comparison between the level of severity and symptomatology 
of the Veteran's hidradenitis suppurativa with residual scars with the established criteria found in the rating schedule for dermatitis or eczema shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the disability criteria takes into consideration that the Veteran's hidradenitis suppurativa covers a significant area of the Veteran's entire body and that it results in pain and discomfort.  Furthermore, the Veteran's current disability rating contemplates the level of occupational impairment caused by his hidradenitis suppurativa.  The Board notes that the Veteran indicated in his notice of disagreement that he is currently unemployed.  However, VA treatment records dated in September 2010 and March 2011 reveal that the Veteran was attending a University to obtain another degree in engineering.  Thus, the Board concludes that the overall evidence indicates that his hidradenitis suppurativa has not caused marked interference with his employment that is not already contemplated in the rating code.  The Board recognizes that the Veteran's hidradenitis suppurativa has resulted in the Veteran going to the VA emergency department for treatment of his lesions and an open sore on his leg on several occasions.  However, there is no evidence that he was hospitalized due to complications from his service-connected skin disability.  Accordingly, the medical record does not show that the Veteran's hidradenitis suppurativa has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Reactive Arthritis of the Lumbosacral Spine

The Veteran is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) for his service-connected reactive arthritis of the lumbosacral spine.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

The Veteran was provided with a VA examination in January 2010.  He reported that he has daily constant moderate lumbar pain.  He described the pain as aching tightness.  He provided a history of fatigue, decreased motion and stiffness.  The Veteran denied experiencing radiating pain.  The examiner noted that there are no incapacitating episodes of spine disease and there are no flare-ups of a spinal condition.  The Veteran had a wide based gait and he favored the left leg.  There was no evidence of spasm, atrophy or weakness.  There was evidence of guarding, pain with motion and tenderness.  The examiner determined that the localized tenderness or guarding was severe enough to be responsible for the abnormal gait.  Flexion was from zero to 60 degrees and extension was from zero to 20 degrees.  Left and right lateral flexion was from zero to 15 degrees.  Left and right lateral rotation was from zero to 30 degrees.  There was evidence of pain on active range of motion.  The examiner observed that there was evidence of pain following repetitive motion; however, there were no additional limitations.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds the Veteran's symptoms of reactive arthritis of the lumbosacral spine most closely approximates the current disability rating of 20 percent.  The manifestations of the Veteran's low back disability does not more closely approximate limitation of forward flexion of the thoracolumbar spine of 30 degrees or less and there is no evidence that the Veteran has favorable ankylosis of the thoracolumbar spine.  In this regard, the VA examiner determined that the Veteran did not have ankylosis of the spine.  The medical records reveal that the Veteran has some range of motion of the thoracolumbar spine, although it is limited to 60 degrees for flexion and 20 degrees for extension.  Accordingly, the evidence of record does not more closely approximate favorable ankylosis of the thoracolumbar spine or flexion of the thoracolumbar spine of 30 degrees or less, even considering additional loss of motion based on repetitive use due to pain.

Furthermore, the evidence does not reveal any objective evidence of neurological abnormalities due to the Veteran's low back disability to include bowel or bladder problems.  During the January 2010 VA examination, the Veteran denied bowel or bladder problems, erectile dysfunction and symptoms that may indicate other neurological disorders.  In addition, the neurological evaluation was normal and the examiner did not provide a diagnosis of a neurological disorder.  

Other potential applicable diagnostic codes were considered.  Under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, medical evidence of record shows that the Veteran has not had incapacitating episodes with physician prescribed bed rest as described in the regulations.  See id. at Note (1).

Based on the foregoing, there is no applicable diagnostic code that would result in a rating higher than 20 percent for the Veteran's disability for the reasons discussed in detail above.

The Board has considered whether staged ratings are appropriate with respect to the Veteran's service-connected reactive arthritis of the thoracolumbar spine.  The medical evidence of record shows that the symptoms of the Veteran's thoracolumbar spine have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

In sum, the disability criteria for spine disorders would not result in a higher rating for the Veteran's low back disability for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.

With respect to whether the Veteran's service-connected reactive arthritis of the lumbosacral spine should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule for degenerative arthritis of the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is unemployed; however, the most current evidence of record shows that he is attending college to obtain a bachelor degree in engineering.  The evidence of record does not show that the Veteran's reactive arthritis of the lumbar spine has caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's low back disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Reactive Arthritis of the Bilateral Ankles 

The Veteran is currently assigned a 10 percent disability rating for his service-connected reactive arthritis of the left ankle and a 20 percent disability rating for reactive arthritis of the right ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle and a 20 percent disability rating for marked limitation of motion of the ankle.

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in January 2010.  He denied experiencing giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking or effusions.  The Veteran reported experiencing pain, tenderness and stiffness.  He denied flare-ups of joint disease.  The examiner observed that the Veteran's bilateral ankles were tender and there was guarding of movement.  There was no evidence of instability or tendon abnormality, bilaterally.  Angulation was 10 degrees medial with both feet pronating.  Dorsiflexion of the left ankle was from zero to 10 degrees and plantar flexion of the left ankle was from zero to 20 degrees.  Dorsiflexion of the right ankle was from zero to 5 degrees and plantar flexion of the left ankle was from zero to 30 degrees.  There was objective evidence of pain on motion, bilaterally, on active motion and following repetitive motion.  The examiner determined that there was no additional limitation after three repetitions of range of motion.  

Based on the evidence of record, the most pertinent of which was discussed above, an assignment of a disability rating in excess of 10 percent is not warranted for reactive arthritis of the left ankle.  The VA examination revealed that the range of motion of the left ankle right ankle was limited to 50 percent of the normal range of motion for dorsiflexion with consideration of pain and pain with repetitive use.  The range of motion for plantar flexion at the worst was limited to approximately 44 percent of the normal range of motion.  There was evidence of tenderness and guarding.  There was no evidence of left ankle instability or tendon abnormality.  Accordingly, the competent evidence of record shows that the Veteran's right ankle disability more closely approximates a moderate limitation of motion of the left ankle.

The Board has also considered whether the Veteran is entitled to a higher disability rating for his left ankle under other diagnostic codes of the ankle.  The medical evidence of record shows that the Veteran does not have ankylosis and there is no evidence of record demonstrating that the Veteran has malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 (ankle ankylosis), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus) and 5274 (history of astragalectomy).  Accordingly, a higher disability rating for the left ankle is not available under any of those diagnostic codes.

With respect to the Veteran's right ankle, the Veteran is in receipt of the maximum disability rating allowed under Diagnostic Code 5271.  The only diagnostic code that evaluates ankle disability that provides a disability rating in excess of 20 percent evaluates ankylosis of the ankle.  The evidence of record shows that the Veteran does not have ankylosis of the right ankle.  Therefore, a disability rating under that diagnostic code is not applicable.  Based on the foregoing, there is no applicable diagnostic code that would result in a rating higher than 10 percent for reactive arthritis of the left ankle and more than 20 percent for the Veteran's reactive arthritis of the right ankle for the reasons discussed in detail above.

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral ankle disabilities.  The evidence of record shows that the bilateral ankle disabilities have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Regarding the issue of whether the Veteran's service-connected reactive arthritis of the bilateral ankles should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected bilateral ankle disability with the established criteria found in the rating schedule for disabilities of the ankle show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain, tenderness, stiffness, guarding of movement and reduced range of motion.  The current evidence of record shows that the Veteran unemployed, but he is attending college to obtain a degree in engineering.  The evidence of record does not show that the Veteran's reactive arthritis of the bilateral ankles by itself has caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's bilateral ankle disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

Reactive Arthritis of the Bilateral Elbows

The Veteran is currently assigned a 10 percent disability rating for his service-connected reactive arthritis of the left elbow and a 10 percent disability rating for reactive arthritis of the right elbow under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Diagnostic Code 5206 evaluates disabilities resulting in limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  Under these criteria, symptomatology more nearly approximating flexion of the forearm limited to 110 degrees is rated as noncompensable (zero percent) for the major side and minor side.  A 10 percent disability rating is warranted for flexion of the forearm limited to 100 degrees for the major and minor side.  Flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and minor side.  A 30 percent disability rating for the major side and a 20 percent disability rating for the minor side is warranted for flexion of the forearm limited to 70 degrees for the major side and 20 percent for the minor side.  Flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  

The Veteran was provided with a VA examination in January 2010.  The Veteran reported symptoms of pain and stiffness.  The Veteran denied experiencing instability, weakness and incoordination.  The examiner noted that there was evidence of tenderness and pain on motion with active motion on both sides.  Flexion of the right and left elbow were limited to 130 degrees and extension was to zero, bilaterally.  Pronation was from zero to 80 degrees, bilaterally and supination was from zero to 85 degrees, bilaterally.  There was objective evidence of pain following repetitive motion, but there was no additional limitation of motion.  The evidence shows that the Veteran is right hand dominant. 

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's right and left elbow disability does not demonstrate forearm flexion limited to 90 degrees at any time relevant to the current appeal period.  There was no evidence of any additional limitation of motion due to pain on repetitive use and he does not experience weakness, incoordination or flare-ups.  The Board finds that the objective medical evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that, under the limitation of motion codes, the Veteran's disability would warrant a disability rating in excess of 10 percent for either the right or left elbow.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran is entitled to a higher rating for his bilateral elbow disabilities under alternate Diagnostic Codes. The other rating codes evaluating elbow and forearm disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5205 and 5207-5213.  Extension of the bilateral elbows were not limited to a compensable degree at any time relevant to the current appeal period as the Veteran had full extension even with consideration of pain on repetitive use.  Furthermore, the evidence of record does not show ankylosis of either elbow, flexion limited to 100 percent and extension limited to 45 degrees, impairment of the flail joint, nonunion of the radius and ulna, impairment of the ulna or radius or impairment of supination or pronation.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5205 and 5207-5213.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of reactive arthritis of either right or left elbow have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Regarding the issue of whether the Veteran's service-connected reactive arthritis of the bilateral elbows should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected bilateral elbow disability with the established criteria found in the rating schedule for disabilities of the elbow and forearm show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain, tenderness, stiffness and reduced range of motion.  The Veteran is currently unemployed; however, the most recent evidence of record indicates that he obtaining a bachelor degree in engineering.  Thus, the evidence of record does not indicate that the Veteran's reactive arthritis of the bilateral elbows by itself has caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's bilateral elbow disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

Reactive Arthritis of the Bilateral Hips

The Veteran's reactive arthritis of the right and left hips are separately evaluated as 10 percent disabling under Diagnostic Code 5252, which evaluates limitation of flexion of the thigh.  Diagnostic Code 5252 provides that a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is warranted for limitation of flexion to 30 degrees.  A 30 percent disability rating s assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is warranted for limitation of flexion to 10 degrees. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

The Veteran underwent a VA examination in January 2010.  The Veteran reported symptoms of pain and stiffness.  He denied experiencing instability, weakness and incoordination.  The examiner noted that there was evidence of tenderness and guarding of movement.  Flexion of the left thigh was from zero to 50 degrees and extension was from zero to 5 degrees.  Abduction of the left thigh was from zero to 10 degrees.  The Veteran was unable to cross his left leg over his right leg.  He was able to toe out more than 15 degrees on the left side.  There was objective evidence of pain on motion with pain beginning and ending at 50 degrees flexion, 10 degrees abduction and 5 degrees extension.  Flexion of the right thigh was from zero to 60 degrees and extension was from zero to 10 degrees.  Abduction of the right thigh was from zero to 20 degrees.  The Veteran was unable to cross his right leg over his left.  He was able to toe out more than 15 degrees on the right side.  There was objective evidence of pain on motion with pain beginning and ending at 60 degrees flexion, 20 degrees abduction and 10 degrees extension.  There was also objective evidence of pain following repetitive motion with no additional limitations, bilaterally.  

The Board finds that the evidence of record, the most pertinent of which is discussed above, shows that the Veteran is not entitled to a disability rating in excess of 10 percent for the right or left hip under Diagnostic Code 5252.  Flexion of the right and left thigh are not limited to approximately 30 degrees or less even with consideration of pain and any additional loss of motion on repetitive use at any time during the appeal period.  Thus, the remainder of the Board's analysis with respect to the hip will focus on whether entitlement to a higher initial disability rating is warranted pursuant to alternative diagnostic criteria, to include the issue of whether the assignment of a separate disability rating is feasible. 

Diagnostic Codes 5250, 5251 and 5253 through 5255 are available for consideration in addition to Diagnostic Code 5252 with respect to disabilities of the hip and thigh.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2012).  Most relevant to the present appeal, however, are Diagnostic Code 5251 (limitation of extension of the thigh) and Diagnostic Code 5253 (impairment of thigh).  Conversely, Diagnostic Codes 5250, 5254, and 5255 are not for application because there is no competent medical or lay evidence that the Veteran has ankylosis of the right or flail hip joint, nor is there competent evidence of any fracture or malunion of the Veteran's right or left femur. 

Diagnostic Code 5251 provides for a maximum 10 percent disability rating when there is evidence of extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  In the present case, the January 2010 VA examination shows that the Veteran demonstrated extension of the right thigh from zero to 10 degrees and the left thigh from zero to five degrees.  While the Veteran's hip extension as of the VA examination clearly entitles him to a 10 percent disability rating for the right and left hip pursuant to Diagnostic Code 5251, this is not higher than the disability rating already assigned.  The Board notes that separate ratings under Diagnostic Code 5251 and 5252 cannot be assigned as the limitation of flexion of the hips is not to a compensable degree.  

Turning to Diagnostic Code 5253, which pertains to an impairment of the thigh, the competent evidence of record supports separate 20 and 10 percent disability ratings throughout the entirety of this appeal for the left and right hip.  A maximum 20 percent disability rating is warranted when there is evidence of limitation of abduction in which the degrees of motion lost is beyond (exceeds) 10 degrees.  38 C.F.R. § 4,71a, Diagnostic Code 5253 (2012).  The Rating Schedule shows that full abduction contemplates 45 degrees of motion.  The January 2010 VA examination report reveals that the Veteran was unable to abduct his right hip joint more than 20 degrees and he was unable to abduct his left hip joint more than 10 degrees.  See 38 C.F.R. § 4,71a, Plate II (2012).  He also could not cross his right leg over the left.  Accordingly, the Veteran is entitled to a separate 20 percent disability rating for his left hip and a separate 10 percent disability rating for his right hip based on limitation of abduction throughout this appeal.  

The separate disability ratings assigned herein takes into consideration all of the medical and lay evidence submitted throughout this appeal.  As previously mentioned, a schedular disability rating in excess of 20 percent is only warranted if the competent evidence indicates that his right or left hip disabilities are characterized by flexion limited to 20 degrees or more, ankylosis of the hip joint, a flail hip joint, or a fracture or malunion of the femur.  As such symptomatology is not shown by the present record, the preponderance of the evidence is against a schedular disability rating in excess of 20 percent for either right or left hip at any time throughout this appeal. 

Regarding the issue of whether the Veteran's service-connected reactive arthritis of the bilateral hips should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected bilateral hip disability with the established criteria found in the rating schedule for disabilities of the hip and thigh show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into account the Veteran's symptoms of the symptoms of pain, tenderness, stiffness, guarding of movement and reduced range of motion of the hip.  The evidence of record does not show that the Veteran's reactive arthritis of the bilateral hips by itself have caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's bilateral hip disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

Reactive Arthritis of the Bilateral Knees

The Veteran's reactive arthritis of the bilateral knees are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion.  Under Diagnostic Code 5260, (limitation of flexion), a 10 percent disability rating is warranted for flexion limited to 45 degrees.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent disability rating.

The Veteran was provided with a VA examination in January 2010.  He reported having pain, tenderness and stiffness of the bilateral knee joints.  The Veteran denied experiencing giving way, instability, weakness, incoordication, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions or flare-ups.  The examiner observed that the Veteran had tenderness, guarding of movement and subpatellar tenderness.  Physical examination showed that the Veteran did not have crepitance, clicks or snaps, grinding, instability, meniscus abnormality or abnormal tendons or bursae.  The Veteran's right knee had flexion from zero to 90 degrees.  Extension was to zero degrees.  There was pain on active motion that began at 90 degrees.  The examiner observed that there was evidence of inflammatory arthritis in the left knee as there was mild swelling.  The examiner noted that the Veteran had edema, tenderness, guarding of movement and subpatellar tenderness with respect to the left knee.  Physical examination revealed that the Veteran did not have crepitance, clicks or snaps, grinding, instability, meniscus abnormality or abnormal tendons or bursae.  Left knee flexion was from zero to 60 degrees.  Extension of the left knee was to zero degrees.  The left knee had active painful motion that began at 60 degrees.  There was also objective evidence of pain following repetitive motion with no additional limitations, bilaterally.

VA treatment records dated in April 2011 and October 2011 shows that the Veteran reported that the arthralgia he initially experienced in his knees have drastically improved with Enbrel.  He denied flares or swollen/tender joints.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's bilateral knees did not demonstrate limited flexion of approximately 30 degrees or less at any time during the appeal period.  There was evidence of pain on movement; however, the Veteran did not experience weakness, incoordination, fatigability, lack of endurance or flare-ups.  The evidence of record did not reveal that pain on use had resulted in additional functional limitation of the right or left knee to the extent that under the limitation of motion codes the Veteran's knee disabilities would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected reactive arthritis of the bilateral knees for the entire appeals period.

The Board has also considered whether the Veteran is entitled to a rating higher for his bilateral knee disabilities or a separate rating for his bilateral knee disabilities under alternate Diagnostic Codes.  

In this regard, the Board acknowledges that a Veteran who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 2004).  In order for the Veteran to receive a 10 percent rating under Diagnostic Code 5261 (limitation of leg extension), the evidence must show that his knee disabilities are manifested by leg extension limited to 10 degrees.  A 20 percent rating under Diagnostic Code 5261 is warranted if the evidence shows leg extension limited to 15 degrees.  In this case, the evidence of record shows that the Veteran has full extension to zero degrees, bilaterally.  The evidence shows that the Veteran had additional pain on repetitive motion; however it did not result in limitation of extension.  The evidence of record also reveals that the Veteran did not experience weakness, incoordination, fatigability, lack of endurance or flare-ups.  Thus, the Board concludes that the preponderance of the evidence shows that a separate 10 percent disability rating for his reactive arthritis of the bilateral knees under Diagnostic Code 5261 is not warranted.  

A separate disability rating is also allowed for arthritis with limitation of function and subluxation or instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997) published at 62 Fed. Reg. 63,604 (1997) (authorizing separate evaluations for arthritis and subluxation or instability of the knee under Diagnostic Codes 5003 and 5257).  The medical evidence shows that the Veteran's reactive arthritis of the bilateral knees are not characterized by recurrent subluxation or lateral instability, as there is no medical evidence of instability or dislocation of the patella.  The Veteran denied instability, giving way and episodes of dislocation or subluxation of the bilateral knee joint.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or instability of the right or left knee. 

The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5258 and 5262.  The medical evidence shows that the Veteran's does not have ankylosis of the bilateral knees.  Furthermore, there is no medical evidence of dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula associated with the service-connected knee disabilities.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5258 and 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262.

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral knee disabilities.  The evidence of record shows that the bilateral knee disabilities have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Thus, for the reasons explained above, the Board finds that the evidence of record more closely approximates the current disability evaluation of 10 percent for reactive arthritis of the right knee and 10 percent for reactive arthritis of the left knee for the entire appeal period.  

Regarding the issue of whether the Veteran's service-connected reactive arthritis of the bilateral knees should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected bilateral knee disability with the established criteria found in the rating schedule for disabilities of the knee and leg show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain, tenderness, stiffness, guarding of movement and reduced range of motion.  The evidence of record does not show that the Veteran's reactive arthritis of the bilateral knee by itself has caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the evidence of record does not show that the Veteran's bilateral knee disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

Reactive Arthritis of the Bilateral Hands

The Veteran's service-connected reactive arthritis of the bilateral hands is currently evaluated as noncompensable under Diagnostic Code 5003, which evaluates degenerative arthritis.  Degenerative arthritis is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

Limitation of motion of single or multiple digits of the hand are evaluated under the following criteria.  For the index, long, ring and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpal-phalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.   38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1 (2012).

Diagnostic criteria for limitation of motion of individual digits require the limitation of motion of each digit to be evaluated separately, and under the circumstances where there is a limitation of motion of two or more digits; those evaluations are to be combined to determine the assigned rating disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5216- 5230, Note 5. 

For limitation of motion of the thumb, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

For the limitation of motion in the index or long finger, a noncompensable rating is warranted if there is a gap of less than one inch (2.5cm) between the fingertip and the palm crease, with the finger flexed to the extent possible; or when extension is limited to no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent rating is warranted when there is a gap of one inch (2.5cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  Id.  Any limitation of motion in the ring or small finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Injury to the intrinsic muscles of the hand may be rated under the diagnostic code for muscle group VII or IX that control grasping and delicate manipulative movements.  However, the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. and are rated on limitation of motion, minimum 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5307, 5309. 

The Veteran underwent a VA examination of the hands in January 2010.  The Veteran reported that he is right hand dominant.  He report symptoms of pain and stiffness of all fingers including the thumb on both hands.  He did not have an overall decreased in hand strength or dexterity.  The Veteran denied a history of flare-ups of joint pain.  The Veteran had an incision and drainage of an abscess of the right thumb in January 2009. 

Regarding the Veteran's index fingers, physical examination revealed that there was no objective evidence of pain on active range of motion.  Extension of the DIP, PIP and MP joints of the index finger on both hands were normal (0 degrees and finger aligns with hand).  There was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of finger for either hand.  The index fingers also did show any evidence of pain or limitation of motion after repetitive use.  

Physical evaluation of the long finger on both hands shows that there was no objective evidence of pain on active range of motion.  Extension of the DIP, PIP and MP joints of the long fingers were normal (0 degrees and finger aligns with hand).  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of finger for either hand.  The long fingers also did show any evidence of pain or limitation of motion after repetitive use.  

With respect to the Veteran's ring fingers and little fingers, the examiner observed that there was no objective evidence of pain on active range of motion and there was no limitation of motion to include after repetitive use.  The examination report shows that there was no gap between the left thumb pad and the fingers and no objective evidence of pain.  There was no evidence of pain or limitation of following repetitive motion.  There was no gap between the right thumb pad and the fingers and there was no objective evidence of pain.  Repetitive motion of the thumbs did not result in objective evidence of pain or limitation of motion.

The January 2010 VA examination revealed that there was no amputation of a digit or part of a digit.  The examiner documented that there was no ankylosis of one or more digits.  Examination did not reveal decreased strength for pushing, pulling and testing or decreased dexterity for twisting, probing, writing, touching and expression. 

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the symptoms of the Veteran's reactive arthritis of the bilateral hands do not warrant a compensable disability rating.  In this regard, the evidence of record shows that there is no gap between the thumb pad and the fingers.  There was no gap between the fingertip of the index and long fingers and the proximal transverse crease of the palms on maximal flexion of the fingers.  The DIP, PIP and MP joints of the index and long fingers had normal extension of zero degrees and the fingers aligned with the Veteran's hands.  The Veteran's ring and small fingers did not have any limitation of motion.  Thus, the Veteran is not entitled to a compensable disability rating under Diagnostic Codes 5228 and 5229.  

Disability evaluations are also available for ankylosis of the finger joints and injuries to the muscles arising from the internal and external condyle of the humerus that affect extension and flexion of the fingers.  However, the evidence of record shows the Veteran does not have ankylosis of any finger joint or injuries to the muscle.  

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral hand disabilities.  The evidence of record shows that the bilateral hand disabilities have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Regarding the issue of whether the Veteran's service-connected reactive arthritis of the bilateral hands should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected reactive arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected bilateral hand disability with the established criteria found in the rating schedule for disabilities of the hand and finders show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain and stiffness.  The evidence of record does not show that the Veteran's reactive arthritis of the bilateral hands alone have caused marked interference that is not already contemplated in the assigned rating criteria.  Furthermore, the medical record does not show that the Veteran's bilateral hand disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).




III.  Earlier Effective Date for the Grant of Service Connection

Reactive Arthritis of the bilateral ankles, hips, knees, elbows and hands

The Veteran was granted service connection for reactive arthritis of the bilateral ankles, hips, knees, elbows and hands, effective November 19, 2009.  The Veteran contends that the effective date for the grant of service connection for reactive arthritis should be earlier because he has been suffering from reactive arthritis as a secondary condition of hidradenitis suppurativa for a very long time.  The Veteran indicated in the January 2012 substantive appeal that it go back to 2002 or 2003.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2012).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2012).  An informal claim must identify the benefit sought.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Board observes that a report of general information dated November 19, 2009 shows that the Veteran called the Cleveland, Ohio Regional Office on November 19, 2009 stating that the Veteran has been diagnosed with reactive arthritis, which is service-connected.  The Kentucky RO received a copy of this message on November 19, 2009.  There is no other communication or action from the Veteran in the claims file prior to November 19, 2009 indicating that the Veteran had an intent to apply for service connection for reactive arthritis of the bilateral ankles, elbows, hips, knees and hands prior to November 19, 2009.  According to the applicable regulation, the effective date of the Veteran's allowance should be November 19, 2009, the date the RO first received any communication indicating an intent to apply for service connection for reactive arthritis.  See 38 C.F.R. § 3.400(b)(2)(i).  

It appears that the Veteran contends that the effective date for the grant of service connection for reactive arthritis of the bilateral ankles, elbows, hips, knees and hands should either be around the time he first started having joint pain symptoms in approximately 2002 or 2003 or the same date as his service-connected hidradenitis suppurativa, because his reactive arthritis is secondary to that disorder.  In this case, the fact that a symptom reported by the Veteran, such as joint pain, was noted in VA treatment records does not establish that he was then seeking service connection for a specific disability that may be associated with such symptom.  Moreover, the Court has held that the "mere presence of medical evidence does not establish an intent on the part of the veteran to seek...service connection...for the condition."  Brannon v. West, 12 Vet. App. 32. 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  VA treatment records show that the Veteran first complained of joint pain in 2001.  The medical reports that document the Veteran's symptoms of joint pain do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. § 3.155.  In other words, the VA treatment records do not meet the criteria for an informal claim for service connection.  Id.  Furthermore, the U.S. Court of Appeals for Veterans Claims has held that "as with any other claim, the effective date assigned for a secondarily service-connected condition is governed by § 3.400... the effective date for the appellant's secondarily service-connected conditions is based solely on the date VA received his...claims, i.e., it does not relate back to the date the appellant filed his [direct] claim." Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007).  Based on the foregoing, the Veteran is not entitled to an earlier effective date on the basis that there are VA treatment records that document the Veteran's symptoms of joint pain prior to November 19, 2009 or on the basis that the secondary service connection claims for reactive arthritis should have the same effective date as the direct disability.  

In conclusion, the Board finds that the Veteran's initial claims for entitlement to service connection for reactive arthritis of the bilateral ankles, hips, knees, elbows and hands were received by the RO on November 19, 2009.  There is no evidence of record to show that there was any communication from the Veteran indicating the intent to apply for service connection for reactive arthritis, constituting a pending claim, prior to that date.  Therefore, the assignment of an earlier effective date for the grant of service connection for reactive arthritis of the bilateral ankles, hips, knees, elbows and hands is not warranted.

Reactive Arthritis of the Thoracolumbar Spine

The Veteran initially applied for service connection for lower back pain in April 2001.  An April 2001 rating decision denied the Veteran's service connection claim for a lower back pain.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim to reopen after final adjudication shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application.  See 38 U.S.C.A. § 5110(a).  When an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) and (r). 

The Board observes that a report of general information dated November 19, 2009 shows that the Veteran called the Cleveland, Ohio Regional Office on November 19, 2009 stating that the Veteran has been diagnosed with reactive arthritis, which is service-connected.  The Kentucky RO received a copy of this message on November 19, 2009.  There is no other communication or action from the Veteran in the claims file prior to November 19, 2009 indicating that the Veteran had an intent to apply for service connection for reactive arthritis or a low back disability after the April 2001 rating decision and prior to November 19, 2009.  According to the applicable regulation, the effective date of the Veteran's allowance should be November 19, 2009; the date the RO first received any communication indicating an intent to reopen his service connection for a back disability.  See 38 C.F.R. § 3.400(q)(2) and (r).

As noted in the analysis of entitlement to an earlier effective for reactive arthritis of the bilateral ankles, hips, knees, elbows and hands above, it appears that the Veteran contends that the effective date for the grant of service connection for reactive arthritis should either be around the time he first started having joint pain symptoms in approximately 2002 or 2003 or the same date as his service-connected hidradenitis suppurativa, because his reactive arthritis is secondary to that disorder.  A notation that the Veteran reported symptoms of joint pain in his VA treatment records does not establish that he was then seeking service connection for a specific disability that may be associated with such symptom.  The Court has held that the "mere presence of medical evidence does not establish an intent on the part of the veteran to seek...service connection...for the condition."  Brannon, 12 Vet. at 35 (citing KL, 5 Vet. App. at 208; Crawford, 5 Vet. App. at 35).  VA treatment records show that the Veteran first complained of joint pain in October 2001.  The medical reports that document the Veteran's symptoms of joint pain do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim to reopen compensation benefits.  See 38 C.F.R. § 3.155.  In other words, the VA treatment records do not meet the criteria for an informal claim for service connection.  Id.  Furthermore, the U.S. Court of Appeals for Veterans Claims has held that "as with any other claim, the effective date assigned for a secondarily service-connected condition is governed by § 3.400... the effective date for the appellant's secondarily service-connected conditions is based solely on the date VA received his...claims, i.e., it does not relate back to the date the appellant filed his [direct] claim." Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007).  Based on the foregoing, the Veteran is not entitled to an earlier effective date because there are VA treatment records that document the Veteran's symptoms of joint pain or on the basis that the secondary service connection claims for reactive arthritis should have the same effective date as the direct disability.  

In conclusion, the Board finds that the Veteran's claim to reopen entitlement to a back disability was received by the RO on November 19, 2009.  There is no evidence of record to show that there was any communication from the Veteran indicating the intent to apply for service connection for reactive arthritis, constituting a pending claim, between the final rating decision and prior to that date.  Therefore, the assignment of an earlier effective date for the grant of service connection for reactive arthritis of the back is not warranted.

Hidradenitis Suppurativa

The RO received the Veteran's original claim seeking entitlement to service connection for hidradenitis suppurativa on April 11, 2001.  An April 2001 rating decision granted service connection for hidradenitis suppurativa and assigned a 30 percent disability rating effective April 12, 2001, the day following separation from active military service.  Thereafter, the Veteran filed an increased rating claim for hidradenitis suppurativa.  A rating decision dated in June 2003 granted a 60 percent disability rating effective August 30, 2002.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

The Court has held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).   Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The Veteran has not raised the issue of CUE in the June 2003 rating decision.

The Veteran's contentions amount to a "freestanding" claim for an earlier effective date, which the Court found under Rudd not sufficient under the law for the claimant to prevail.  The Board is precluded from adjudicating such claims.  See Rudd, 20 Vet. App. at 300.  Accordingly, entitlement to an effective date earlier than August 30, 2002 for the grant of a 60 percent disability rating for hidradenitis suppurativa is dismissed.


ORDER

1.  Entitlement to a disability rating in excess of 60 percent for service-connected hidradenitis suppurativa with residual scars is denied.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected reactive arthritis of the thoracolumbar spine is denied.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected reactive arthritis of the right ankle is denied.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left ankle is denied.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left elbow is denied.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right elbow is denied. 

7.  Entitlement to a separate initial disability rating of 20 percent for limitation of abduction due to service-connected reactive arthritis of the left hip is granted.

8.  Entitlement to a separate initial disability rating of 10 percent for limitation of abduction due to service-connected reactive arthritis of the right hip is granted.

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left knee is denied.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right knee is denied.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the left hand is denied.

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reactive arthritis of the right hand is denied.

13.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the thoracolumbar spine is denied.

14.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right ankle is denied.

15.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left ankle is denied.

16.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left elbow is denied.

17.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right elbow is denied.

18.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left hip is denied.

19.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right hip is denied.

20.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left knee is denied.

21.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right knee is denied.

22.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the left hand is denied.

23.  Entitlement to an effect date earlier than November 19, 2009 for the grant of service connection for reactive arthritis of the right hand is denied.  

24.  Entitlement to an effective date earlier than August 30, 2002 for the grant of a 60 percent disability rating for hidradenitis suppurativa with residual scars is dismissed.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


